 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax: (520) 798-1037
 4
     Email: fpetersen@mcrazlaw.com
 5          irothschild@mcrazlaw.com
 6   By:      Frederick J. Petersen, # 19944
 7            Isaac D. Rothschild, # 25726
              22003-2/gc
 8
     Attorneys for Debtors
 9
10                        IN THE UNITED STATES BANKRUPTCY COURT

11                                FOR THE DISTRICT OF ARIZONA
12
      In re                                         Chapter 11
13
      DAVID K. CROWE and                            No. 4:19-bk-04406-BMW
14    COLLEEN M. CROWE,
15
                                   Debtors.
16
      TURBINE POWERED TECHNOLOGY,                   Adv. No. 4:19-ap-00260-BMW
17    LLC,
                                                    DEBTORS’ OBJECTION TO TURBINE
18                                                  POWERED TECHNOLOGY, LLC’S
                                   Plaintiff,       MOTION TO CONTINUE APRIL 9,
19
                                                    2020 HEARING FOR GOOD CAUSE
20    vs.

21    DAVID K. CROWE and COLLEEN M.
22    CROWE,

23                                 Defendants.
24            David and Colleen Crowe object to a continuance of the hearing on their Motion for

25   Partial Summary Judgment (Counts I-III) (MPSJ) set for April 9, 2020. The MPSJ was filed

26   on November 13, 2019, and has been fully briefed since January 10, 2020. Almost 60 days


Case 4:19-ap-00260-BMW         Doc 83 Filed 03/24/20 Entered 03/24/20 15:26:41        Desc
                               Main Document    Page 1 of 9
 1   after the Motion has been fully briefed, TPT now asks this Court for a thirty-day
 2   continuance. At its core, TPT’s request for a continuance claims to be in good faith due to
 3   an inability to present evidence to support its claim. But TPT’s motion attempts to distract
 4   from one central point: the reason that TPT has yet been unable to define its trade secret by
 5   presenting evidence is that TPT unilaterally refused to participate in good faith in the
 6   discovery process for a series of several months. TPT has admitted that it unilaterally
 7   refused to participate in discovery. (AP DE 11 p. 2). Despite the rules of procedure allowing
 8   no more briefing, TPT seeks to rewind the clock on summary judgment by filing a brand
 9   new and substantially different response to summary judgment (AP DE 64), a brand new
10   and substantially different controverting statement of facts (AP DE 65), requests a 30 day
11   continuance, and asks to submit new evidence – none of which identifies TPT’s trade secret
12   with specificity. This Court should hold its April 9 hearing, and grant summary judgment
13   for the Debtors.1
14       I.   ALL DELAY IN THIS CASE IS CAUSED BY TPT
15            The timeline of this adversary proceeding up until the present is important. TPT filed
16   its Complaint in July 2019. (AP DE 1). In October, after having taken no steps to advance
17   its own adversary for months, TPT filed a motion asking this Court to abstain or stay the
18   adversary proceeding. (AP DE 10). And although the parties agreed to exchange their initial
19   disclosures no later than October 7, 2019, TPT informed the Crowes on October 21, 2019
20   that TPT would not be submitting its initial disclosure nor complying with this Court’s order
21
     1
22     Due to the recent outbreak of COVID-19, undersigned counsel recognizes that
     continuances and professional courtesies may be necessary and are appropriate to
23   accommodate the sweeping changes put in place to protect the public. To the extent that
     TPT or its counsel needs a continuance for this reason, the Debtors will so agree. However,
24
     TPT’s motion for a continuance explains that it is solely necessitated by TPT’s intentional
25   delay of this case. No request for a continuance as a result of COVID-19 has been made by
     phone, email, or otherwise. As a result, the Crowes object to the request for the reasons
26   stated in this Objection.

Case 4:19-ap-00260-BMW          Doc 83 Filed 03/24/20
                                                  2   Entered 03/24/20 15:26:41          Desc
                                Main Document    Page 2 of 9
 1   to submit a proposed scheduling order. (AP DE 11 p. 2). Nonetheless, this Court opened
 2   discovery on October 24, 2019. (AP DE 21 p. 8). On November 13, 2019, the Crowes filed
 3   their Motion for Partial Summary Judgment in which they argued they were entitled to
 4   summary judgment because TPT had not and could not identify its claimed trade secrets.
 5   (AP DE 30). Whether TPT can identify a trade secret with the requisite particularity is a
 6   threshold issue specifically required of plaintiffs under the Uniform Trade Secrets Act. Imax
 7   Corp. v. Cinema Techs., Inc., 152 F.3d 1161, 1164 (9th Cir. 1998). At the time that the
 8   Crowes filed their MPSJ, TPT had continually asserted in Court and in pleadings that it was
 9   ready to proceed to trial in Louisiana before this bankruptcy was ever initiated. (See, e.g.,
10   BK DE 144 p. 7).
11          Instead of specifying its trade secret, in December of 2019, TPT filed a motion to file
12   confidential information under seal and asked this Court to postpone ruling on the MPSJ.
13   (AP DE 26; AP DE 28). Contrary to several prior representations, TPT asked the Court to
14   delay ruling on the MPSJ to allow it “to conduct discovery in order to prepare a meaningful
15   response.” (AP DE 28 p. 2). TPT likewise sought leave of this Court to file what it claimed
16   were hundreds of thousands of pages under seal. (AP DE 26). On January 16, 2020, after
17   TPT refused to produce any documents in response to written discovery requests, the
18   Crowes filed a motion to compel discovery of information directly related to TPT’s
19   adversary complaint. (AP DE 41). To date, TPT has yet to produce anything in response to
20   such requests.
21          On January 22, 2020, this Court held a hearing on various matters, including TPT’s
22   Motion to Postpone and TPT’s Motion to file under seal. (AP DE 48). At that hearing, the
23   Court refused to grant TPT’s under seal motion for procedural deficiencies. (AP DE 48).
24   However, this Court granted TPT leave to file an amended motion to file under seal to
25   address specific concerns. (AP DE 48 p. 8). In response, TPT did nothing.
26

Case 4:19-ap-00260-BMW        Doc 83 Filed 03/24/20
                                                3   Entered 03/24/20 15:26:41             Desc
                              Main Document    Page 3 of 9
 1          On February 20, 2020, this Court denied TPT’s Motions for this Court to Abstain or
 2   Stay. (AP DE 52). In doing so, this Court recognized that “TPT has not established a
 3   sufficient basis for the Court to stay this adversary proceeding, which proceeding was
 4   commenced by TPT, and which proceeding is intrinsically intertwined with the pending
 5   plan confirmation proceedings.” (AP DE 52). This Court also recognized that “this Court is
 6   in a position to promptly rule on the Motion for Partial SJ.” (AP DE 52).
 7          Likewise, on February 20, 2020, this Court denied TPT’s Motion to Postpone ruling
 8   on the MPSJ. (AP DE 53). In that ruling, this Court noted that “although TPT filed the
 9   Amended Motion to File Confidential Information and Documents Under Seal . . . on
10   January 3, 2020, TPT has not taken appropriate steps to pursue that motion. There is nothing
11   in the Motion to File Under Seal that suggests TPT does not possess the information that it
12   thinks necessary to defeat the Motion for Partial SJ.” (AP DE 3-4).
13          Now, in its Amended Response to the Motion for Summary Judgment, TPT
14   “expressly represents that it ‘has recaptured its trade secrets and will, with leave of this
15   Court file those documents under seal in order to maintain the secrecy of the trade secrets
16   and proprietary information.’” (AP DE 53 p. 4). TPT indicates that it has requested that the
17   Louisiana Court grant a Motion for Authorization to Produce evidence. (AP DE 59 p. 9).
18   However, TPT did not make that request until February 19, 2020. (AP DE 59 p. 9).
19          TPT had notice, as of November of 2019, that it would need to identify its trade
20   secret in responding to the Crowe’s MPSJ. But TPT elected to wait until the last possible
21   minute, and after this Court had already denied a Motion to Postpone, to take any steps to
22   put on evidence that it has claimed to possess for a long period of time.
23          On March 9, 2020 [almost eight months after its complaint was filed], TPT asked this
24   Court for a thirty-day extension in order to meet its burden of demonstrating a prima facie
25   claim for a trade secret which only requires specifying what it claims to be its trade secrets.
26   Now, most recently, on March 19, 2020, TPT has filed a motion for expedited hearing and

Case 4:19-ap-00260-BMW         Doc 83 Filed 03/24/20
                                                 4   Entered 03/24/20 15:26:41             Desc
                               Main Document    Page 4 of 9
 1   request to shorten the notice period because the outbreak of COVID-19 has caused the
 2   Louisiana Court to continue all civil hearings to be reset by order at a later date.2 (AP DE 82
 3   p. 3). Ironically, TPT has continually maintained that it does not need permission from the
 4   Louisiana Court to produce documents in this case, yet now uses a recent occurrence in that
 5   Court as an excuse for several months of its intentional conduct. (AP DE 61 p. 2). TPT has
 6   caused the circumstance for which it now seeks relief, and should not be rewarded for its
 7   conduct causing delay.
 8       II.   TPT SHOULD NOT BE GRANTED AN EXTENSION TO PRESENT A
 9             PRIMA FACIA CASE
10             To sum up TPT’s request: TPT refused to make an initial disclosure. TPT refused to
11   participate in the trial scheduling process. TPT refused to participate in discovery. TPT then
12   took no material actions to produce evidence with its Response, and instead asked for more
13   time to conduct discovery in order to meet the barest threshold requirement of specifying its
14   alleged trade secrets. TPT allowed after filing its response for the MPSJ to be fully briefed
15   and submitted to the Court. TPT unilaterally broke off discussions about a protective order,
16   for reasons which Debtor’s Counsel still does not understand. And now, in relation to a
17   supplemental pleading not allowed by the Rules of Procedure, TPT again asks for a
18   continuance from this Court.
19             It is black letter law that when a party moves for summary judgment and
20   “highlight[s] the absence of evidence supporting the non-moving party’s claims,” the burden
21   then shifts to the non-moving party “who must produce evidence sustaining a genuine issue
22   of disputed material fact.” Firetrace USA, LLC v. Jesclard, 800 F. Supp. 2d 1042, 1046 (D.
23   Ariz. 2010). Per Rule 9011, the appropriate time for TPT to marshal its evidence was before
24   it filed its complaint. Certainly, it was also appropriate when it prepared and filed its
25
     2
      It is unclear whether a civil hearing is necessary for TPT’s Motion to Produce Evidence, or
26   whether there is any meaningful objection to that Motion at all.

Case 4:19-ap-00260-BMW          Doc 83 Filed 03/24/20
                                                  5   Entered 03/24/20 15:26:41            Desc
                                Main Document    Page 5 of 9
 1   Response due in December of 2019. It is now nearing April, and TPT has still not identified
 2   its trade secret with specificity as required by Imax, 152 F.3d at 1164. TPT has set forth
 3   reasons why it has not produced evidence, but none of those reasons amount to good cause
 4   to delay this proceeding.
 5   III.   TPT’S REQUEST FOR CONTINUANCE IS NOT IN GOOD FAITH
 6          TPT’s concerns about the lack of a Non-Disclosure Agreement are self-inflicted. The
 7   Crowes worked in good faith with TPT to come to agreement on the terms of a Non-
 8   Disclosure Agreement. Notably, the factual recitation by TPT regarding the Non-Disclosure
 9   Agreement is erroneous. (See DE 58, page 3, Paragraph 10)
10          On February 14, 2020 [Friday after 5:00 p.m.], TPT sent a draft NDA to undersigned
11   counsel. (Exhibit 1) On February 18, 2020 [Tuesday], Debtors’ counsel sent an email asking
12   for an opportunity to discuss the draft agreement. (Exhibit 2) February 19, 2020
13   [Wednesday], counsel for the Debtors and counsel for TPT discussed the draft agreement.
14   That conversation ended with an agreement that TPT’s counsel prepare the redline changes
15   discussed to the agreement. On Monday, February 24, TPT’s counsel sent a revised draft,
16   this time as a Confidentiality Order, purportedly based on a request by counsel for TES.
17   (Exhibit 3) That same day, Mr. Hoggatt sent an email letter stating: “Now that the court set
18   your MPSJ for hearing and ruled on the motions to abstain, etc., please be advised that we
19   have been compiling the documents and plan to produce the same upon completion.”
20   (Exhibit 4) Also on that same day, counsel for TES asked about the status of the Protective
21   Order, and counsel for TPT sent a response. (Exhibit 5) On Friday, February 28, 2020,
22   counsel for the Debtors and counsel for TPT again discussed the draft protective order.
23   Counsel for TPT expressed understanding of all issues discussed. At no time during the
24   discussion did TPT indicate that any issues raised were objectionable, nor that any would
25   result in breaking off discussions. Later, on Friday, February 28, 2020, counsel for the
26   Debtors sent counsel for TPT draft edits to the proposed Protective Order. (Exhibit 6)

Case 4:19-ap-00260-BMW           Doc 83 Filed 03/24/20
                                                   6   Entered 03/24/20 15:26:41        Desc
                                 Main Document    Page 6 of 9
 1          TPT did not respond to this draft in writing, by email, or by phone. Instead, it filed
 2   the subject motion on March 9, 2020 after unilaterally, and without explanation, breaking
 3   off discussions.
 4          Since this Motion was filed, counsel for the Debtors again contacted counsel for TPT
 5   asking what remained objectionable. Arizona Counsel for TPT could only explain that the
 6   decision was made by Louisiana counsel, and the reasons or rationale for breaking off
 7   discussions could not be described. TPT has yet to indicate what, if any, of those redlines
 8   are objectionable, and has, yet again, unilaterally ended discussions to cause delay to this
 9   case. Confusingly, at the same time that TPT indicated there was no hope for resolution on
10   the NDA issue, TPT stated that it is “willing to work with Debtors’ counsel to the extent
11   necessary to create a confidentiality agreement that appeases the interested parties.” (AP DE
12   61 p. 2). There are few inferences to draw from TPT’s current position on the NDA which
13   suggest a good faith basis for a continuance.
14   IV.    CONCLUSION
15          This Court should not allow TPT to delay these proceedings when it refused to
16   participate in litigation that it initiated. TPT’s actions have already cost the estate a great
17   expense due solely to the unilateral decisions by TPT not to participate in good faith in this
18   case. TPT has been litigating its trade secret claims for approximately six years. (AP DE 18
19   p. 3). It bears noting that we are now almost a year into this bankruptcy case, and a full eight
20   months past the filing of the complaint in this adversary proceeding. The April 9 hearing is
21   on a motion for partial summary judgment which only requires TPT to state a prima facie
22
23
24
25   ///
26   ///

Case 4:19-ap-00260-BMW         Doc 83 Filed 03/24/20
                                                 7   Entered 03/24/20 15:26:41              Desc
                               Main Document    Page 7 of 9
 1   case of its claimed trade secrets. This Court should not allow TPT to unilaterally put this
 2   entire bankruptcy case on further hold because it has yet to even describe its trade secret
 3   with specificity. The motion for a continuance should be denied.
 4    DATED: March 24, 2020                          MESCH CLARK ROTHSCHILD

 5
 6                                                   By:     /s/Frederick J. Petersen, #19944
                                                             Frederick J. Petersen
 7                                                           Isaac D. Rothschild
                                                             Attorneys for Debtors
 8
 9   Notice of Electronic Filing (“NEF”)
     electronically served on the date of filing
10   upon the registered CM/ECF Users herein
11   as evidenced by the NEF.

12   COPIES served as indicated below on
13   March 24, 2020:

14     Synchrony Bank                                 Turbine Powered Technology, LLC
       c/o PRA Receivables Management, LLC            c/o Its Managing Member, Ted McIntye, II
15     PO Box 41021                                   298 Louisiana Road, Port of West St. Mary
       Norfolk, VA 23541                              Franklin, LA 70538
16     Email: claims@recoverycorp.com                 Email: legal@marineturbine.com
                                                      Email: ted@marineturbine.com
17                                                    Member, Committee of Unsecured Creditors
       Tucson Embedded Systems                        Lindsay Brew
18     Attn: Dennis Kenman                            Miller, Pitt, Feldman & McAnally
       5620 N. Kolb Rd., Ste 160                      One S. Church Ave., Ste 900
19     Tucson, AZ 85750                               Tucson, AZ 85701
       Email: contracts@tucsonembedded.com            Email: lbrew@mpfmlaw.com
20     Member, Committee of Unsecured Creditors       Member, Committee of Unsecured Creditors
       Quicken Loans, Inc.                            USAA Federal Savings Bank
21     c/o Aldridge Pite, LLP                         c/o Aaron M. Waite
       PO Box 17933                                   Weinstein & Riley, P.S.
22     San Diego, CA 92177-0933                       6785-4 S. Eastern Avenue
       Email: ecfazb@aldridgepite.com                 Las Vegas, NV 89119
23                                                    Email: aaronw@w-legal.com

24
25
26

Case 4:19-ap-00260-BMW         Doc 83 Filed 03/24/20
                                                 8   Entered 03/24/20 15:26:41            Desc
                               Main Document    Page 8 of 9
 1     Bradley J. Stevens and Fay W. Bidlack        Adam B. Nach and Helen K. Santilli
       Jennings, Strouss & Salmon, PLC              Lane & Nach, P.C.
       One E. Washington Street, Ste 1900           2001 E. Campbell Ave., Ste 103
 2     Phoenix, AZ 85004-2554                       Phoenix, AZ 85016
       Email: bstevens@jsslaw.com                   Email: adam.nach@lane-nach.com
 3     Email: fbidlack@jsslaw.com                   Email: helen.santilli@lane-nach.com
       Attorneys for the Official Committee of      Attorneys for Turbine Powered Technology, LLC
 4     Unsecured Creditors
 5     Kasey Nye                                    Edward K. Bernatavicius
       Waterfall Economidis Caldwell                Office of the United States Trustee
       Hanshaw & Villamana, P.C.                    230 N. First Ave., Suite 204
 6     5210 E. Williams Circle, Suite 800           Phoenix, AZ 85003-1706
       Tucson, AZ 85711                             Email: Edward.K.Bernatavicius@usdoj.gov
 7     Email: knye@waterfallattorneys.com
       Attorney for Tucson Embedded Systems
 8
       Todd Jackson                                 Holden Hoggatt
 9     Jackson & Oden, P.C.                         Marine Turbine Technologies
       3573 E. Sunrise Drive, Suite 125             298 Louisiana Rd., Port of West St. Mary
10     Tucson, AZ 85718                             Franklin, LA 70538
       Email: tjackson@jacksonodenlaw.com           Email: holden@marineturbine.com
       Attorney for Tucson Embedded Systems, Inc.   Attorney for Turbine Powered Technology, LLC
11
       D.C. Panagiotis
12     The Panagiotis Firm
       1540 W. Pinhook Rd.
13     Lafayette, LA 70503
       Email: dan@panalaw.com
14     Attorney for Turbine Powered Technology

15
     2736417
16
17
18
19
20
21
22
23
24
25
26

Case 4:19-ap-00260-BMW         Doc 83 Filed 03/24/20
                                                 9   Entered 03/24/20 15:26:41          Desc
                               Main Document    Page 9 of 9
